l
                114 Nev. 416, 422, 956 P.2d 761, 764 (1998). The district court's factua
                                                                                    er v.
                findings must be supported by substantial evidence, see Shydl
                                                                                      that
                Shydler, 114 Nev. 192, 196, 954 P.2d 37, 39 (1998), which is evidence
                                                                                      Ellis
                a reasonable person may accept as adequate to sustain a judgment.
                                                                                ially
                v. Carucci, 123 Nev. 145, 149, 161 P.3d 239, 242 (2007). Judic
                sanctioned spousal support may be modified upon a showing of changed
                                                                                   is
                circumstances. NRS 125.150(7). Here, the record reveals that there
                substantial evidence supporting the district court's findings that
                appellant's health conditions and her income-earning prospects had not
                changed from the time that the support award was made and that
                appellant failed to establish changed circumstances. Additionally,
                appellant has not demonstrated that the district court should have held an
                evidentiary hearing on the matter.    Cf. Rooney v. Rooney,   109 Nev. 540,
                                                                                         is
                542-43, 853 P.2d 123, 124-25 (1993) (providing that if a moving party
                                                                                         y
                unable to make out a prima facie case for modification of a child custod
                award, the court may resolve a motion without holding an evidentiary
                hearing). Thus, we conclude that the district court did not abuse its
                                                                                         See
                discretion in denying appellant's request to modify spousal support.
                 Gilman, 114 Nev. at 422, 956 P.2d at 764.
                             Appellant also argues that the district court improperly denied
                 her request for tort and contract civil remedies for respondent's violation
                                                                                  of
                 of the terms of the marital settlement agreement and memorandum
                 agreement incorporated into the divorce decree. By the terms of the
                                                                                         to
                 divorce decree, respondent took the marital home and was required
                 refinance the mortgage in order to remove appellant as an obligor. At the



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    time appellant filed her motion for tort and contract remedies, respondent
                    had not succeeded in removing appellant from the mortgage.
                                While the family court division of the district court has
                                                                                       see
                    jurisdiction to adjudicate claims outside the scope of NRS 3.223,
                                                                                  lant's
                    Landreth v. Malik, 127 Nev. , 251 P.3d 163, 164 (2011), appel
                    tort and contract claims were improperly raised in a post-judgment
                                                                                    should be
                    motion. See generally NRCP 8 (explaining that claims for relief
                    set forward in a pleading); NRCP 15 (providing when a pleading may be
                                                                                    al
                    amended and supplemented). Additionally, because the marit
                    settlement agreement and memorandum of agreement were incorporated
                    and merged into the divorce decree, any attempt to enforce these
                                                                                      80
                    agreements under contract principles is improper. See Day v. Day,
                                                                                             r
                    Nev. 386, 389-90, 395 P.2d 321, 322-23 (1964) (explaining that the merge
                    of an agreement into a divorce decree destroys the independent existence
                                                                                      d
                    of the agreement). Accordingly, the district court properly denie
                    appellant's tort and contract claims.
                               Finally, appellant argues that the district court abused its
                                                                                          's
                    discretion by not reducing her obligation to pay the parties' child
                    unreimbursed medical expenses to only five percent of the cost incurred.
                                                                                                t
                     Because there is substantial evidence in the record supporting the distric
                     court's findings that there was no change in circumstances warranting the
                     modification and that appellant was able to pay the amount ordered in the
                     divorce decree, we conclude that the district court did not abuse its
                     discretion in denying the request to reduce appellant's support obligation
                                                                                          1015,
                     for the child's medical expenses. See Wallace v. Wallace, 112 Nev.



SUPREME COURT
        OF
     NEVADA
                                                            3
(0) 1947A    air>
                                                                                        minor
                   1019, 922 P.2d 541, 543 (1996) ("Matters of custody and support of
                   children rest in the sound discretion of the trial court.").
                              For the reasons discussed above, we
                              ORDER the judgment of the district court AFFIRMED.'




                                                                                              J.
                                                             Pickering


                                                            1:24)1   , J.
                                                            Parra:2r


                                                                                              J.
                                                              Saitta



                                                                                        ion
                   cc: Hon. William B. Gonzalez, District Judge, Family Court Divis
                         Carolyn Worrell, Settlement Judge
                         Roberts Stoffel Family Law Group
                         Sklar Williams LLP
                         Eighth District Court Clerk




                          'To the extent that appellant's arguments are not addressed by this
                    order, we conclude that they lack merit.


SUPREME COURT
      OF
    NEVADA
                                                        4
(0) 1 94Th elpoo